TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-03-00446-CR



                                The State of Texas, Appellant

                                              v.

                                  Angie Godinez, Appellee




           FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
          NO. 627-413, HONORABLE ELISABETH A. EARLE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The State’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                           __________________________________________

                                           David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: August 29, 2003

Do Not Publish